Title: From Alexander Hamilton to Caleb Swan, 31 October 1799
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            N.Y. Oct. 31. 1799—
          
          The letter, herewith sent, from the Asst. adjt. General states facts—The employment additional Clerkship was matter of absolute necessity, and compensation is conceived to be due. Under these circumstances of the military at the time, the aid of Officers could not be more extensively called  in, and if it could have been done an extra compensation would with propriety have been expected as incident to the nature of a constant and laborious service.
          You will please to Communicate with the Secy. of War and obtain his sanction if necessary.
          With great consideration &c.
           Caleb Swan Esqr. P.M. Genl.
        